DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. [US 2013/0083307] in view of Tanaka [US 2012/0307187] and Noma et al. [US 2013/0128201].
For claims 1-4, Tseng teaches a light radiation device (see Fig. 8 and [0007]) comprising: 
a light (17) source that emits light; 
a mask (15); and 
a stage (10 and 13) on which an exposure target object (11) to be irradiated with light having passed through the mask is placed (the substrate 11 is moved through the masks 15 and light sources 17), 
wherein the light source radiates light onto the exposure target object from a direction inclined to a direction that is substantially orthogonal to a top surface of the stage (see Fig. 8),
wherein a drive unit (inherent to move substrate on track, see Fig. 8) that moves the stage in a transport direction and rotate the stage by approximately 180˚ (the substrate 11 is turned 180 
Tseng fails to teach a polarized light radiation device comprising: a light source that emits polarized light; a mask having a light transmission region formed therein, the light transmission region allowing polarized light having been emitted from the light source to pass therethrough; wherein the light source radiates polarized light onto the exposure target object from a direction inclined by approximately 50˚ to approximately 70˚ in relation to a direction that is substantially orthogonal to a top surface of the stage, the mask includes: a first mask having a first light transmission region formed therein, the first light transmission region allowing exposure light having been emitted from the first light source to pass therethrough; and a second mask having a second light transmission region formed therein, the second light transmission region allowing exposure light having been emitted from the second light source to pass therethrough, and the second light transmission region is formed at a position to allow light to be radiated onto a region in the exposure target object, the region being not irradiated with any light having passed through the first light transmission region.
Tanaka teaches in Figs. 10 and 11 and [0076]-[0082] and [0092] a polarized light radiation device (light source for providing lights 54 and 55, see Figs. 10 and 11 and [0092]) comprising: 

a mask (7 and 8) having a light transmission region (72 and 82) formed therein, the light transmission region allowing polarized light having been emitted from the light source to pass therethrough; 
wherein the light source radiates polarized light (see [0092]) onto the exposure target object from a direction inclined by approximately 50˚ to approximately 70˚ in relation to a direction that is substantially orthogonal (fifty-five degrees) to a top surface of the substrate, 
the mask includes: a first mask (7) having a first light transmission region (72) formed therein, the first light transmission region allowing exposure light having been emitted from the first light source to pass therethrough; and 
a second mask (8) having a second light transmission region (82) formed therein, the second light transmission region allowing exposure light having been emitted from the second light source to pass therethrough, and 
the second light transmission region is formed at a position to allow light to be radiated onto a region in the exposure target object, the region being not irradiated with any light having passed through the first light transmission region (see comparison between positions in Figs. 10 and 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the angled light source illumination and masks as taught by Tanaka in the apparatus described by Tseng, because as taught by Noma in [0076] the angled irradiation allows for selecting a desired pre-tilt angle of the alignment film, and the masks allow for orientations of the alignment regulation power developed in the domains that are different from .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizusaki et al. [US 2011/0234955] teaches in [0148] providing angled irradiation to confer a specific pretilt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 2882